Citation Nr: 1035567	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO found that new and material 
evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to service connection for 
a stomach condition.  The appellant, who served on active duty 
from September 1969 to September 1971, submitted a statement 
received by the RO in July 2003 that arguably constituted a 
Notice of Disagreement to the May 2003 rating decision.  
Subsequently, additional evidence was associated with the claims 
file that the RO found constituted new and material evidence. See 
December 2004 deferred rating decision with development notes.  
In light of this evidence, the RO implicitly reopened the 
appellant's service connection claim, but denied the claim on its 
merits. January 2005 rating decision.  Thereafter, the appellant 
proceeded to appeal the denial of his service connection claim to 
the BVA.  The RO then referred the case to the Board for 
appellate review.  

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in August 2008. See 
August 2008 BVA hearing transcript.  

After reviewing all evidence of record, the Board agreed with the 
RO's determination to reopen the appellant's previously denied 
stomach disorder claim, but remanded the merits of that claim for 
additional development.  See February 2009 Board decision.  
Although the RO has recertified the case to the Board, the Board 
unfortunately finds after reviewing the record as a whole that 
part of the development requested in its February 2009 decision 
has not been adequately completed.  As such, this appeal must be 
REMANDED once again to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

For the record, the medical evidence in this case reveals that 
the appellant has been diagnosed since service with, among other 
things, erosive gastritis, duodenitis, esophagitis and polyps. 
See, e.g., private medical records; VA examination reports dated 
in December 2004 and March 2010.  

As discussed in the Board's February 2009 decision, the appellant 
seeks service connection for a stomach disorder he believes 
initially manifested during his military service. See February 
2009 BVA decision; August 2008 BVA hearing transcript; 
appellant's statements in support of claim.  In remanding the 
appellant's stomach disorder claim in February 2009, Board found 
that a December 2004 VA medical opinion contained in the claims 
file was inadequate for rating purposes as that opinion failed to 
take into consideration the appellant's May 1969 service 
induction examination in which the appellant denied experiencing 
indigestion and stomach pain, in conjunction with the appellant's 
March 1971 examination report in which he reported indigestion 
but denied stomach and intestinal trouble. See service treatment 
records.  In addition, the Board noted that the December 2004 VA 
examiner did not address the appellant's numerous statements in 
which he reported experiencing stomach pain and problems after 
service; or a December 2004 deferred rating decision's attachment 
that reflects various post-service stomach complaints reported by 
the appellant in post-service medical records dated from December 
1974 to March 2002. See December 2004 deferred rating decision, 
with attachment; see also November 1973 private medical records 
(the appellant was seen for complaints of abdominal pain and 
diarrhea of two days duration).    

In light of the foregoing, the Board determined that a continuity 
of symptomatology upon which service connection could be granted 
arguably existed in this case, since the appellant is competent 
to report that he experienced stomach pains and problems while in 
service; and as such, remanded the appellant's appeal for a new 
VA medical opinion that addressed the likelihood that the 
appellant's current stomach disorder is directly related to an 
event, or series of events, that took place during his period of 
active service. February 2009 BVA decision.  While a review of 
the claims file reveals that the RO obtained a medical opinion as 
requested by the Board, a review of the medical opinion itself 
reveals that the evidence arguably supportive of the appellant's 
claim (referenced above) was not addressed by the VA examiner. 
See March 2010 VA examination report; April 2010 addendum 
opinion.   
In this regard, the Board observes that the medical doctor who 
examined the appellant in March 2010 reviewed the appellant's 
extensive claims file, obtained a medical history from the 
appellant and performed a physical examination of the appellant. 
Id.  Thereafter, the doctor diagnosed the appellant with (1) 
duodenitis, 
(2) mild esophagitis and (3) post-removal of colonic polyp. March 
2010 VA examination report, p. 2.  In addressing the medical 
issue in this case, the doctor opined that it was less likely 
than not that the appellant's current gastrointestinal complaints 
are related to his "one assertion in the military records of 
self-treatment for indigestion"; and that there is "no nexus 
between [the appellant's] one statement of self-administration of 
medication for indigestion and his development later in life as 
gastrointestinal symptoms." Id.  In support of his opinion, the 
doctor stated that there was (only) one reference to in-service 
treatment of a gastrointestinal problem that was noted by the 
appellant during his discharge examination from service; that 
there is very little evidence of in-service treatment for a 
continued gastrointestinal problem; and that it was several years 
after discharge from service and after prolonged treatment for 
various arthritic problems that the appellant presented for 
treatment of gastrointestinal symptoms such as nausea, sour taste 
and epigastric burning. Id.      

Although the March 2010 VA examiner correctly noted that the 
appellant's service treatment records exclusively reference a 
complaint of indigestion in March 1971 (close to the time of the 
appellant's discharge from service), a review of the appellant's 
actual March 1971 report of medical examination and medical 
history reveals that the appellant responded "yes" to the 
question of whether he experienced "frequent indigestion." See 
March 1971 report of medical history (emphasis added). On that 
same document, the appellant reported that he treated himself for 
indigestion (rather than seeking medical treatment for this 
condition). Id.  Post-service records appear to indicate that the 
appellant first sought medical treatment in relationship to 
abdominal pain in November, 1973, a little over two (2) years 
after his separation from service. See private medical records.  
Other medical evidence in the claims file (as set forth in the 
December 2004 deferred rating decision attachment discussed 
above) seems to indicate that the appellant experienced a variety 
of post-service stomach symptomatology during the time frame from 
December 1974 until March 2002. Id.  Lastly, evidence in the 
claims file includes the appellant's statements and testimony 
that he began experiencing stomach problems in service that have 
continued since service. See August 2008 BVA hearing testimony; 
appellant's statements.

The United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit Court") has held that lay evidence is one type 
of evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible. See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")). 

As mentioned above, the appellant in this case has stated that he 
began experiencing stomach problems that included indigestion 
while in service. August 2008 BVA hearing transcript.  Since the 
appellant is competent to report the stomach symptomatology he 
had in-service and subsequent to his discharge from service, and 
post-service medical evidence in the claims file arguably 
supports his assertions, any medical opinion addressing the 
medical issues in this case must include a discussion of the 
appellant's assertions in addition to the medical evidence in the 
claims.  Since the March 2010 VA medical doctor did not discuss 
the foregoing, this claim must be remanded once again in order 
for the RO to obtain an addendum VA medical opinion that 
specifically takes into consideration and discusses the 
appellant's numerous statements in which he reported experiencing 
stomach pain and problems since service, as well as the medical 
evidence contained in the claims file (to include the evidence 
referenced in the December 2004 rating decision attachment 
referenced above). See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.	After reviewing this remand decision in 
full, the RO should return the 
appellant's claims file to the March 
2010 VA doctor (if available) or another 
qualified examiner for an addendum 
medical opinion that discusses whether 
it is at least as likely as not that the 
appellant's post-service stomach 
diagnoses are related to the appellant's 
period of service.  In providing this 
medical opinion, the examiner should 
specifically address and consider the 
appellant's service treatment records 
(to include his medical examinations and 
reports of medical history dated in May 
1969, March 1971 and September 1971), in 
conjunction with the appellant's post-
service medical records, the appellant's 
post-service statements and testimony 
and the remaining evidence of record.  
In answering the question posed by the 
Board, the examiner should also discuss 
the significance of the post-service 
medical evidence of record detailing the 
appellant's various stomach complaints 
(to include those documents listed in an 
exhibit to the RO's December 2004 
deferred rating decision) to the 
appellant's period of active duty.  A 
complete rationale should be offered for 
all opinions and conclusions expressed.

2.	After ensuring that the above-referenced 
development has been completed, the case 
should again be reviewed by the RO on 
the basis of the additional evidence.  
If the benefit sought is not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


